Per Curiam.
This is a suit by the wife for a divorce, on the ground of cruel and inhuman- treatment and personal indignities, rendering life burdensome. From a decree in her favor, dissolving the marriage contract, the defendant appeals.
The plaintiff, on cross-examination, contradicted several of her statements made on direct examination, and when her attention was called to the discrepancy, she admitted that mistakes had been made in the sworn declarations. Her testimony is corroborated in many respects by her foster mother, whose exclamations, by way of emphasis, “So help me God” and “May God be my judge and strike me dead,” in the affirmance of her statements, as well as her admission, as a witness, that she had used vile epithets when talking to the defendant over the tele*97phone, very much discredits her testimony. There is, in the declarations of these witnesses, such a degree of improbability, when considered in connection with the circumstances mentioned, as to lead to the belief that the story which they told at the trial was made up for the occasion and false in most particulars.
Without further alluding to the testimony, which is unfit for publication, the decree is reversed, and suit dismissed. Reversed.